     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 1 of 8 Page ID #:446



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorneys
 5   Major Frauds/General Crimes Section
          1100/1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0102/1785
          Facsimile: (213) 894-6269/0141
 8        E-mail: Andrew.Brown@usdoj.gov
                  Maxwell.Coll@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               Case No. 2:21-cr-00106-MCS

14             Plaintiff,                    PLAINTIFF UNITED STATES OF
                                             AMERICA’S MEMORANDUM OF POINTS AND
15                   v.                      AUTHORITIES IN OPPOSITION TO THE
                                             MOTIONS FOR RETURN OF PROPERTY
16   U.S. PRIVATE VAULTS, INC.,              PURSUANT TO FED. R. CRIM. P. 41(g)
       California Corporate                  FILED BY MOVANTS TENANT-1 AND
17     Number C3405297,                      TENANT-2 [DOCKET NO. 12], TENANT -
                                             3 [DOCKET NO. 16] AND TENANT-4
18             Defendant.                    [DOCKET NO. 20]

19                                           Date:      June 7, 2021
                                             Time:      3:00 p.m.
20                                           Courtroom: 7C, the Honorable
                                                        Mark C. Scarsi
21

22

23

24

25

26

27

28
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 2 of 8 Page ID #:447



 1                    MEMORANDUM OF POINTS AND AUTHORITIES

 2                                       I.

 3                                 INTRODUCTION

 4           Plaintiff United States of America (“the government”)

 5   respectfully submits this memorandum of points of authorities in

 6   opposition to the motions for return of property pursuant to Fed. R.

 7   Crim. P. 41(g) filed by movants Tenant-1 and Tenant-2 (docket no.

 8   12), Tenant-3 (docket no. 16) and Tenant-4 (docket no. 20).           Because

 9   the Fed. R. Crim. P. 41(g) motions filed by movants Tenant-1 and

10   Tenant-2, Tenant-3 and Tenant-4 (collectively, “movants”) are

11   virtually identical1 and suffer from the same fatal defects, the

12   government files this single opposition to the three motions.2           For

13   any of the reasons set forth below, movants’ Fed. R. Crim. P. 41(g)

14   motions are improper and should be denied.

15   / / /

16   / / /

17

18           1
            Docket No. 12 (Notice of Motion and Motion by Tenant-1 and
     Tenant-2 For Return of Property [Rule 41(g) Fed. Rules Crim. Proc.])
19   at 2:13-16 (“Please note that the instant motion is nearly identical
     to the Motions For Return of Property filed on behalf of movants
20   Tenant-3 and tenant-4 filed contemporaneously herewith. The only
     difference is the name of the movant and the contents of the
21   declarations and the exhibits thereto”).
22           2
            The government understands that the deadline for filing the
     instant opposition is 14 days after movants’ motion was filed April
23   28, 2021 (i.e., by May 12, 2021) and movants’ reply brief is due 21
     days after their motions were filed (i.e., by May 19, 2021). See
24   Court’s Standing Order For Civil Cases ¶9b(a) (for any motion set for
     hearing between 35 and 70 days after the motion is filed, oppositions
25   are due 14 days after the filing of the motion and replies are due 21
     days after the filing of the motion); See Local Rule of Criminal
26   Procedure 57-1 (“Applicability of Local Civil Rules. When applicable
     directly or by analogy, the Local Rules of the Central District of
27   California shall govern the conduct of criminal proceedings before
     the District Court, unless otherwise specified”).
28

                                              1
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 3 of 8 Page ID #:448



 1                                         II.

 2                                      ARGUMENT

 3           A.   Movants Improperly Seek The Return Of Property That The

 4                Government Does Not Seek To Forfeit In This Criminal Case.

 5           First, movants have filed Fed. R. Crim. P. 41(g) motions seeking

 6   the return of property that is not the subject matter of this

 7   criminal case.    The government has indicted Defendant U.S Private

 8   Vaults, Inc. (“USPV”) for violations of various criminal statutes.

 9   Docket No. 1 (indictment).      Based upon the criminal statutory

10   violations, and as reflected in the indictment’s forfeiture

11   allegations, the government seeks to forfeit the following property

12   located at USPV:    the business computers, the money counters, the

13   nests of safety deposit boxes and keys, the digital and video

14   surveillance and security equipment and the biometric scanners.

15   Docket No. 1 (indictment) at pages 11-16.

16           Accordingly, as reflected in the indictment, the government

17   seeks to forfeit the nests of safety deposit boxes at USPV.           The

18   government does not seek to forfeit, and the indictment does not

19   request the forfeiture of, the contents of the safety deposit boxes.

20   However, movants seek the return of the contents of particular safety

21   deposit boxes, and not the safety deposit boxes that are the subject

22   matter of the forfeiture component of the criminal case.           Because the

23   items movants seek to have returned are not the subject of the

24   criminal forfeiture in this criminal case, movants’ Fed. R. Crim. P.

25   41(g) motions for the return of the contents of particular safety

26   deposit boxes are improperly filed in this criminal case.

27   / / /

28   / / /

                                            2
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 4 of 8 Page ID #:449



 1        B.     Movants’ Motion Would Be Premature Even If Movants Were

 2               Seeking The Return Of Property That The Government Seeks To

 3               Forfeit In This Criminal Case.

 4        Second, even if movants were seeking the return of property that

 5   was the subject of the criminal forfeiture in this criminal case (and

 6   as explained above they are not), movants’ motion would still be

 7   improper.   Case law and Fed. R. Crim. P. 32.2 (which sets forth the

 8   procedures for criminal forfeiture and third party rights) are clear

 9   that a third party seeking to assert their rights to property the

10   government seeks to criminally forfeit cannot intervene in a criminal

11   proceeding prior to a criminal defendant’s conviction.          Instead, the

12   third party must wait until third party ancillary proceedings are

13   initiated as part of the post-defendant conviction third party

14   ancillary forfeiture proceedings.       As the Ninth Circuit explained in

15   United States v. Lazarenko, 476 F.3d 642, 648 (9th Cir. 2007):

16        Upon a finding that the property involved is subject to

17        forfeiture, a court must promptly enter a preliminary order

18        of forfeiture [as to the criminal defendant] without regard

19        to a third party’s interests in the property.          A

20        preliminary order of forfeiture becomes final [as to the

21        criminal defendant] at sentencing.

22        [21 U.S.C.] Section 853(n) provides the process for

23        vindicating a third party’s interests in forfeited

24        property.    The law appears settled that an ancillary

25        proceeding constitutes the only avenue for a third party

26        claiming an interest in seized property.

27   (citations omitted).     The Ninth Circuit went on to explain:

28

                                            3
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 5 of 8 Page ID #:450



 1        A third party claiming an interest in property subject to

 2        forfeiture may not intervene in a trial or appeal of a

 3        criminal case involving the forfeiture.         Nor may a third

 4        party commence an action at law or equity against the

 5        United States concerning the validity of the alleged

 6        interest after the United States files an indictment with a

 7        forfeiture allegation.      Rather, a court adjudicates a third

 8        party’s interest in the forfeited property in an ancillary

 9        proceeding after concluding the criminal case and entering

10        a preliminary order of forfeiture [as to the criminal

11        defendant].

12   Id. (citations omitted).     Finally, the Ninth Circuit explained that

13   after the court enters the preliminary order of forfeiture as to a

14   criminal defendant, the government must notify the public and, within

15   30 days after the United States publishes notice or the third party

16   receives notice, “whichever is earlier, the third party must petition

17   the court for a hearing to adjudicate the validity of its alleged

18   interest in the property.”      Id. (citation omitted).3

19        Therefore, even if the government were seeking forfeiture in the

20   criminal case of the property movants’ Fed. R. Crim. P. 41(g) motions

21   seek to have returned, movants’ Fed. R. Crim. P. 41(g) motions would

22
          3 Accord, United States v. Nava, 404 F.3d 1119, 1125 (9th Cir.
23
     2005) (“[21 U.S.C.] Section 853(n) is the exclusive proceeding in
24   which third parties may claim interests in property subject to
     criminal forfeiture. . . . [21 U.S.C. § 853(k)] specifically bars
25   third parties from intervening in the trial or the appeal of a
     criminal case to assert their interests or from bringing independent
26   suits against the United States once an indictment alleging that the
     property is subject to forfeiture has been filed”); United States v.
27   Rodgers, 2015 WL 136678, *1 (E.D. Mich. Jan. 9, 2015) (“Because
     Claimants have an adequate remedy at law through a [21 U.S.C.]
28   § 853(n) proceeding, equitable relief pursuant to Rule 41(g) is not
     available”) (citation omitted).

                                            4
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 6 of 8 Page ID #:451



 1   still be improper.    Instead, any third party asserting rights to

 2   property for which the government seeks to forfeit in a criminal

 3   case, must wait to assert their grievances until after a defendant is

 4   convicted and once third party ancillary forfeiture proceedings are

 5   commenced.    For this reason as well, movants’ Fed. R. Crim. P. 41(g)

 6   motions should be denied.

 7        C.      Movants Are Required To File An Independent Action To Seek

 8                Redress For Their Alleged Injuries.

 9        Third, movants are required to file their Fed. R. Crim. P. 41(g)

10   as an independent action.      Movants must file a civil complaint or a

11   motion for return of property (which is treated as a civil complaint

12   in this circumstance) for return of property in a separate

13   proceeding.

14        Fed. R. Crim. P. 41(g) motions are only appropriate where the

15   return of property is sought and no criminal action seeking

16   forfeiture of the property is pending nor have civil forfeiture

17   proceedings against the property been instituted.          See United States

18   v. $8,850, 461 U.S. 555, 569-70 (1983) (recognizing such motions

19   under former Fed. R. Crim. P. 41(e)).        Because such a movant has no

20   other available forum in which to address a grievance, the motions

21   are treated as equitable civil actions.        United States v. Martinson,

22   809 F.2d 1364, 1367 (9th Cir. 1987).

23        Ninth Circuit caselaw holds that district courts are required to

24   treat such a Fed. R. Crim. P. 41(g) motion as a civil complaint.

25   United States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir. 2008)

26   (“Because there were no criminal proceedings pending at the time of

27   filing, the District Court properly treated the motion as a civil

28   complaint governed by the Federal Rules of Civil Procedure”)

                                            5
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 7 of 8 Page ID #:452



 1   (citation omitted); United States v. Ritchie, 342 F.3d 903, 906-07

 2   (9th Cir. 2003).    Once district courts treat the Fed. R. Crim. P.

 3   41(g) motion “as a civil complaint, . . . it [is] required to apply

 4   the Federal Rules of Civil Procedure.        These rules apply to each

 5   stage of the proceedings, the same way they would in the civil

 6   context.   Ibrahim, 522 F.3d at 1008 (citation omitted and emphasis in

 7   original).

 8        In compliance with this rule, cases have consistently applied

 9   the Federal Rules of Civil Procedure to Fed. R. Crim. P. 41(g)

10   motions.   Accordingly, courts have applied the Federal Rules of Civil

11   Procedure to serving Fed. R. Crim. P. 41(g) motions for return of

12   property and ruled that where, as here, the government is a

13   respondent to a Fed. R. Crim. P. 41(g) motion (which means the

14   government is treated as a defendant in a civil complaint), service

15   must be effected in accordance with the complaint service

16   requirements set forth in Rule 4 of the Federal Rules of Civil

17   Procedure.   See, e.g., Cromwell v. United States, 2013 WL 323261, *2
18   (N.D. Cal. Jan. 28, 2013) (Fed. R. Crim. P. 41(g) motion for return

19   of property must be served on the government pursuant to Fed. R. Civ.

20   P. 4 like a complaint: “the Court agrees with Defendants that service

21   of Plaintiffs’ motion/complaint should be effected in accordance with

22   Rules 4(i)(1) and 12(a)(2) [of the Federal Rules of Civil

23   Procedure]”); Tucker v. United States, 2014 WL 7506803, *1 (C.D. Cal.

24   Dec. 15, 2014) (“this Court is obligated to ensure that the

25   government is served in accordance with Rule 4(i) before proceeding

26   to the merits of Plaintiffs’ [Fed. R. Crim. P. 41(g)] motion”)

27   (citations omitted); In Re Seizure of $958,921 Worth of LED

28   Televisions, 2013 WL 3490743 (C.D. Cal. May 30, 2013) (same).

                                            6
     Case 2:21-cr-00106-MCS Document 27 Filed 05/12/21 Page 8 of 8 Page ID #:453



 1        Accordingly, for this reason as well, movants’ Fed. R. Crim. P.

 2   41(g) motions should be denied.       Each of the movants must file, in a

 3   separate new case, either a complaint or a motion for the return of

 4   property, and then properly serve their filing on the government in

 5   accordance with Fed. R. Civ. P. 4.

 6                                        III.

 7                                     CONCLUSION

 8        For the reasons set forth above, the government respectfully

 9   requests that the Court deny the motions for return of property

10   pursuant to Fed. R. Crim. P. 41(g) filed by movants Tenant-1 and

11   Tenant-2 (docket no. 12), Tenant-3 (docket no. 16) and Tenant-4

12   (docket no. 20).

13   Dated: May 12, 2021               Respectfully submitted,

14                                     TRACY L. WILKISON
                                       Acting United States Attorney
15
                                       BRANDON D. FOX
16                                     Assistant United States Attorney
                                       Chief, Criminal Division
17

18                                       /s/
                                       ANDREW BROWN
19                                     MAXWELL COLL
                                       Assistant United States Attorney
20
                                       Attorneys for Plaintiff
21                                     UNITED STATES OF AMERICA

22

23

24

25

26

27

28

                                            7
